Title: From Thomas Jefferson to Thomas Leiper, 31 August 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Aug. 31. 1791.

On bringing together my accounts before my departure I find I have occasion for about 50. or 100. dollars more, and should therefore be glad of a note from you to be discounted at the bank for so much.
I expect about half a dozen hhds. of tobo. more by captain Stratton during my absence, which please to receive and pay the expences of.—I am Sir Your very humble servt.,

Th: Jefferson

